Appeal by the self-insured employer from an award of the State Industrial Board granting claimant compensation for 100 per cent permanent loss of use of left eye and excusing his failure to give written notice of injury within the time prescribed by section 18 of the Workmen’s Compensation Law. Claimant was injured by a chip of steel striking him in his left eye and causing a traumatic cataract as the result of which he suffered a 100 per cent loss of vision of the eye. The appellant here questions the causal relation and the excuse of failure to give notice. The claimant testified that he reported the accident to his foreman at the time it happened and also that two of his fellow coemployees attempted to give him first aid. The employer failed- to send claimant to a doctor and the day following the accident he was laid off. There is medical evidence that the cataract was caused by the trauma. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.